     Case 2:19-cv-00183-SAB   ECF No. 1      filed 05/28/19   PageID.1 Page 1 of 63




1      Jeffrey T. Sprung, WSBA #23607
       Martha Rodríguez López, WSBA #35466
2      Zachary P. Jones, WSBA #44557
       Jeffrey C. Grant, WSBA #11046
3      R. July Simpson, WSBA #45869
       Assistant Attorneys General
4      ROBERT W. FERGUSON
       ATTORNEY GENERAL
5      Washington Attorney General’s Office
       800 Fifth Avenue, Suite 2000
6      Seattle, WA 98104
       (206) 464-7744
7
                        UNITED STATES DISTRICT COURT
8                      EASTERN DISTRICT OF WASHINGTON
                                 AT SPOKANE
9
       STATE OF WASHINGTON,                       NO. 2:19-cv-00183
10
                          Plaintiff,              COMPLAINT FOR
11                                                DECLARATORY AND
                v.                                INJUNCTIVE RELIEF
12
       ALEX M. AZAR II, in his official
13     capacity as Secretary of the United
       States Department of Health and
14     Human Services; and UNITED
       STATES DEPARTMENT OF
15     HEALTH AND HUMAN
       SERVICES,
16
                          Defendants.
17

18
19

20

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                                   Complex Litigation Division
       DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB             ECF No. 1         filed 05/28/19        PageID.2 Page 2 of 63




1                                           TABLE OF CONTENTS

2      I.     INTRODUCTION ............................................................................... 1

3      II.    PARTIES ............................................................................................. 4

4      III.   JURISDICTION AND VENUE .......................................................... 5

5      IV. RELEVANT FACTS........................................................................... 6

6             A. Federal Statutory and Regulatory Background ............................. 6

7                  1. Federal laws that protect patients and assure access to
                      modern health care .................................................................. 6
8
                         a. The Patient Protection and Affordable Care Act’s
9                           contraceptive coverage requirement................................. 6

10                       b. The Emergency Medical Treatment and Labor Act ......... 7

11                       c. The mandate for non-directive pregnancy counseling in
                            the appropriations acts applicable to the Title X family
12                          planning program ............................................................. 8

13                       d. The ACA bars HHS regulations that deny patients timely
                            access to medical care, interfere with provider-patient
14                          communications, or undermine informed consent or
                            medical ethics ................................................................. 10
15
                   2. Federal refusal laws that protect conscience-based objections
16                    to providing certain health care services .............................. 12

17                       a. The Church Amendments............................................... 12

18                       b. The Coats-Snowe Amendment....................................... 13

19                       c. The Weldon Amendment ............................................... 13

20                       d. Refusal rights in the ACA .............................................. 14

21                       e. Other federal statutory refusal rights.............................. 14

22


                                                                                        ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                               i                         Complex Litigation Division
       DECLARATORY AND                                                                       800 Fifth Avenue. Suite 2000
                                                                                               Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                                            (206) 464-7744
     Case 2:19-cv-00183-SAB           ECF No. 1         filed 05/28/19         PageID.3 Page 3 of 63




1            B. Washington Laws Guaranteeing Timely Access to Health Care
                and Respecting Conscience-Based Refusal Rights ..................... 15
2
                  1. Washington’s statutory conscience protection statute .......... 15
3
                  2. The Reproductive Privacy Act, Wash. Rev. Code 9.02.100,
4                    et seq. .................................................................................... 17

5                 3. The Reproductive Parity Act, Wash. Rev. Code 48.43.072–
                     .073........................................................................................ 18
6
                  4. Informed consent, Wash. Rev. Code 7.70.050–.060 ............ 21
7
                  5. Regulation of pharmacies’ responsibilities, Wash. Admin
8                    Code 246-869-010 ................................................................ 24

9                 6. Washington Charity Care Law, Wash. Rev. Code
                     70.170.060 ............................................................................ 26
10
                  7. Emergency contraception for sexual assault victims, Wash.
11                   Rev. Code 70.41.350 ............................................................ 27

12                8. Duty to comply with advanced directives, Wash. Rev. Code
                     70.122.030 ............................................................................ 27
13
                  9. Information concerning end-of-life care options, Wash. Rev.
14                   Code 70.245 .......................................................................... 28

15                10. Services for LGBTQ individuals .......................................... 30

16                11. Patient abandonment ............................................................. 31

17           C. HHS’s 2019 Final Rule ............................................................... 33

18                1. Background ........................................................................... 33

19                2. Definitions section ................................................................ 35

20                     a. “Assist in the performance” ........................................... 35

21                     b. “Discriminate” or “discrimination”................................ 37

22                     c. “Entity” and “health care entity” .................................... 38


                                                                                       ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                             ii                         Complex Litigation Division
       DECLARATORY AND                                                                      800 Fifth Avenue. Suite 2000
                                                                                              Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                                           (206) 464-7744
     Case 2:19-cv-00183-SAB          ECF No. 1        filed 05/28/19        PageID.4 Page 4 of 63




1                      d. “Health service program” ............................................... 39

2                      e. “Referral” or “refer for” ................................................. 40

3                 3. Assurance and certification................................................... 40

4                 4. Compliance and enforcement ............................................... 40

5                 5. Preemption ............................................................................ 41

6            D. The Final Rule’s Impact on Washington .................................... 42

7                 1. Abrogation of Washington’s laws protecting patients ......... 42

8                 2. Denied or delayed health care to Washingtonians ............... 43

9                 3. Impact on state health care institutions................................. 45

10                4. Financial injury to Washington ............................................ 46

11     V.    CLAIMS FOR RELIEF ..................................................................... 49

12     VI. PRAYER FOR RELIEF .................................................................... 58

13

14

15

16

17

18
19

20

21

22


                                                                                   ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                          iii                       Complex Litigation Division
       DECLARATORY AND                                                                  800 Fifth Avenue. Suite 2000
                                                                                          Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.5 Page 5 of 63




1                                  I.    INTRODUCTION

2            1.      The State of Washington seeks to enjoin and set aside the U.S.

3      Department of Health and Human Service’s (HHS) May 21, 2019 Final Rule,1

4      which imposes the religious views of officials at HHS on Washingtonians and

5      individuals across the country who seek timely, medically necessary care and

6      information about reproductive health, LGBTQ health, and end-of-life care.

7      Echoing these views, at a Rose Garden ceremony touting the release of the rule,

8      President Trump said: “Together we are building a culture that cherishes the

9      dignity and worth of human life. Every child, born and unborn is a sacred gift

10     from God.”2

11           2.      Washington law reflects a long tradition of respecting the religious

12     beliefs of its citizens. At the same time, its laws have struck a balance so that no

13     one’s religious views are imposed unwillingly on another. Therefore,

14     Washington’s laws require that no health care provider’s conscience-based

15     refusal results in the denial of timely access to information and services required

16     by prevailing medical and ethical standards.

17

18
             1
19               Protecting Statutory Conscience Rights in Health Care; Delegations of

20     Authority, 84 Fed. Reg. 23170 (May 21, 2019) (Final Rule), see infra at 33 n.6.
             2
21               https://www.whitehouse.gov/briefings-statements/remarks-president-

22     trump-national-day-prayer-service/, see infra at 33 n.5.


                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                              1                    Complex Litigation Division
       DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.6 Page 6 of 63




1            3.     The Final Rule tramples Washington’s careful balance of rights and

2      interests. Instead, it imposes its absolute position on the State, its health care

3      institutions, and its residents. In the Final Rule, HHS misinterprets several federal

4      statutes to create a categorical, absolute right by health care providers or their

5      employees to deny medical information and care solely on the basis of their

6      religious or moral tenets, even when required by the corresponding medical

7      standard of care. HHS’s expansive new refusal right applies to any employee of

8      a covered institution and extends its protections to non-health care providers like

9      insurers and employers.

10           4.     HHS assumes the power to impose its religious values on the most

11     sensitive health decisions and relationships, purporting to preempt longstanding

12     Washington laws protecting patients’ rights. Under the Final Rule, an emergency

13     room may refuse to provide emergency contraception to a victim of a violent

14     sexual assault. An institution at which a pregnant women discovers that her fetus

15     is anencephalic—developing without the major structures of the brain—may

16     refuse counseling on all medically indicated options. A religious provider treating

17     a patient suffering from a painful, terminal illness who desires to use the

18     Washington Death With Dignity Act may refuse to transfer medical records to a

19     non-objecting provider. A hospital scheduler or a health insurer’s telephone

20     representative could assert a moral objection to assisting gay or transgender

21     individuals seeking medical care.

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                               2                   Complex Litigation Division
       DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1     filed 05/28/19   PageID.7 Page 7 of 63




1             5.     HHS’s legal interpretation violates numerous statutory limits on its

2      authority. In the Patient Protection and Affordable Care Act, the Emergency

3      Medical Treatment and Labor Act, and annual appropriations acts for the Title X

4      family planning program, Congress created national standards for certain health

5      care and health insurance coverage. The Final Rule disregards those standards.

6      Further, in a section of the ACA addressing HHS’s rulemaking authority,

7      Congress barred HHS from adopting regulations that impede access to health care

8      information or services, violate principles of informed consent, or undercut the

9      ethical standards of health care professionals. The Final Rule oversteps all of

10     these restrictions. And HHS interprets the statutory provisions that are the subject

11     of the Final Rule so broadly as to defy Congress’s clear intent, assertedly

12     preempting state laws on the books for decades.

13            6.     Furthermore, in violation of statutory and constitutional limits, HHS

14     attempts to coerce Washington’s compliance with the Final Rule by subjecting it

15     to the risk of the loss of all federal health care funds—over $10 billion per year—

16     if the State, its health care institutions, or its subrecipients violate the Final Rule.

17     The Final Rule puts Washington to the Hobson’s choice between enforcing its

18     patient protection and civil rights laws and jeopardizing the federal funds that

19     supports its Medicaid and children’s health insurance programs.

20            7.     In placing its thumb on the scales to favor religious views at the

21     expense of patients’ guaranteed access to timely and complete health information

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                3                    Complex Litigation Division
       DECLARATORY AND                                                   800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1     filed 05/28/19   PageID.8 Page 8 of 63




1      and care, HHS harms the most vulnerable Washingtonians. In rural areas in

2      eastern Washington, patients seeking urgent reproductive care, end-of-life

3      assistance, or gender-affirming surgery or treatment may be forced to travel

4      hundreds of miles for care. By imposing an absolute duty on health care providers

5      to accommodate the religious objections of any employee to providing any

6      service to any patient, the Final Rule invites and sanctions discrimination against

7      patients based on their sexual orientation or gender identity. Affluent patients will

8      nevertheless access care that is consistent with principles of informed consent,

9      but many rural patients and the working poor will be hostage to the particular

10     religious views of their health care providers.

11           8.     The Administrative Procedure Act (APA), 5 U.S.C. § 706(2),

12     empowers the Court to enjoin and set aside agency action that is contrary to

13     constitutional right or in excess of statutory authority, or is arbitrary, capricious,

14     an abuse of discretion, or otherwise not in accordance with law. To avert

15     irreparable injury to the State and its residents, Washington brings this suit to

16     declare unlawful and enjoin the Final Rule.

17                                      II.     PARTIES

18           9.     Plaintiff the State of Washington is represented by its Attorney

19     General, who is the State’s chief legal adviser. The powers and duties of the

20     Attorney General include acting in federal court on matters of public concern to

21     the State.

22


                                                                   ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                                4                   Complex Litigation Division
       DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19    PageID.9 Page 9 of 63




1            10.    Washington is directly affected by the Final Rule. Washington

2      brings this action to redress harms to its sovereign, proprietary, and

3      quasi-sovereign interests and its interests as parens patriae in protecting the

4      health and well-being of its residents.

5            11.    Washington and its residents will suffer significant and

6      irreparable harm if the Final Rule goes into effect.

7            12.    Defendant Alex M. Azar II is the Secretary of HHS (the

8      Secretary). He is sued in his official capacity.

9            13.    Defendant HHS is the federal agency responsible for

10     implementing the Final Rule. HHS promulgated the Final Rule challenged in

11     this lawsuit. HHS’s sub-agency, the Office of Civil Rights (OCR), administers

12     regulations created by the Final Rule.

13                          III.   JURISDICTION AND VENUE

14           14.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action

15     arising under the laws of the United States), 28 U.S.C. § 1346 (United States as

16     a defendant), and 5 U.S.C. §§ 701–706 (APA). An actual controversy exists

17     between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court

18     may grant declaratory relief, injunctive relief, and other relief pursuant to 28

19     U.S.C. §§ 2201–2202 and 5 U.S.C. §§ 705–706.

20

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
       COMPLAINT FOR                               5                   Complex Litigation Division
       DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
       INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.10 Page 10 of 63




1              15.    Defendants’ publication of the Final Rule in the Federal Register on

2       May 21, 2019, constitutes a final agency action and is therefore judicially

3       reviewable within the meaning of the APA. 5 U.S.C. §§ 704, 706.

4              16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)

5       because this is a judicial district in which the State of Washington resides and

6       this action seeks relief against federal agencies and officials acting in their official

7       capacities. See California v. Azar, 911 F.3d 558, 569–70 (9th Cir. 2018).

8                                   IV.     RELEVANT FACTS

9       A.     Federal Statutory and Regulatory Background

10             17.    Congress has enacted into law both affirmative requirements to

11      ensure Americans’ access to modern and effective health care and conscience

12      protections for health care providers who refuse to perform certain services.

13             1.     Federal laws that protect patients and assure access to modern
                      health care
14
                      a.     The Patient Protection and Affordable Care Act’s
15                           contraceptive coverage requirement
16             18.    In 2010, Congress enacted the Patient Protection and Affordable

17      Care Act (Pub. L. No. 111-148) and the Health Care and Education

18      Reconciliation Act of 2010 (Pub. L. No. 111-152) (collectively, the ACA). The

19      ACA imposes an obligation on insurers to provide contraceptive coverage.

20      42 U.S.C. § 300gg-13(a)(4).

21

22


                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                6                    Complex Litigation Division
        DECLARATORY AND                                                   800 Fifth Avenue. Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.11 Page 11 of 63




1             19.    A limited exemption from the contraceptive coverage mandate

2       exists for religious employers (defined as “churches, their integrated auxiliaries,

3       and conventions or associations of churches,” and “the exclusively religious

4       activities of any religious order” that are organized and operate as nonprofit

5       entities). In addition, for certain non-exempt employers with religious beliefs that

6       conflict with the use of contraceptives, federal law contains an accommodation.

7       This accommodation is intended to ensure, in the words of the Supreme Court,

8       that eligible non-church organizations can follow “an approach going forward

9       that accommodates [their] religious exercise while at the same time ensuring that

10      women covered by [their] health plans ‘receive full and equal health coverage,

11      including contraceptive coverage.’ ” Zubik v. Burwell, 136 S. Ct. 1557, 1559

12      (2016) (per curiam) (emphasis added).

13            20.    Eight courts of appeals have concluded that requiring religious

14      objectors to notify the government of their objection to providing contraceptive

15      coverage, so that the government can ensure that the responsible insurer or

16      third-party administrator steps in to meet the ACA’s requirements, does not

17      impose a substantial burden on religious exercise.

18                   b.     The Emergency Medical Treatment and Labor Act
19            21.    In 1986, Congress enacted the Emergency Medical Treatment and

20      Labor Act (EMTALA) to ensure public access to emergency services regardless

21      of a patient’s ability to pay. 42 U.S.C. § 1395dd.

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              7                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.12 Page 12 of 63




1             22.    Under EMTALA, a hospital must provide patients with a medical

2       screening examination and, if the patient has an “emergency medical condition,”

3       provide stabilizing treatment or execute an appropriate transfer. 42 U.S.C.

4       § 1395dd; 42 C.F.R § 489.24. The term “emergency medical condition” includes

5       “a medical condition manifesting itself by acute symptoms of sufficient severity

6       (including severe pain) such that the absence of immediate medical attention

7       could reasonably be expected to result in placing the health of the individual (or,

8       with respect to a pregnant woman, the health of the woman or her unborn child)

9       in serious jeopardy . . . .” 42 U.S.C. § 1395dd(e)(1).

10            23.    Hospitals and physicians violating EMTALA are subject to civil

11      monetary penalties and the threat of Medicare decertification. 42 U.S.C.

12      § 1395dd(d).

13                   c.     The mandate for non-directive pregnancy counseling in
                            the appropriations acts applicable to the Title X family
14                          planning program
15            24.    In 1970, Congress enacted the Family Planning Services and

16      Population Research Act of 1970, 42 U.S.C. § 300, et seq., which added Title X

17      to the Public Health Service Act. Title X seeks to help low-income women reduce

18      their rate of unintended pregnancies and exercise control over their economic

19      lives and health by offering federally-funded access to effective contraception

20      and reproductive health care. The statute requires the HHS Secretary to award

21      grants to state or local governments and non-profit organizations for the

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              8                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1   filed 05/28/19   PageID.13 Page 13 of 63




1       “establishment and operation of voluntary family planning projects” to provide

2       contraception and other reproductive health care, with priority given to persons

3       from low-income households. 42 U.S.C. §§ 300(a), 300(b), 300a-4(c)(1).

4             25.     Since 1996, Congress has passed annual appropriations acts

5       applicable to HHS requiring that all pregnancy counseling within a Title X

6       program must be nondirective.3 Under this non-directive mandate, all recipients

7       of Title X grant funds must ensure that patients determined to be pregnant receive

8       “information on all available options without promoting, advocating, or

9       encouraging one option over another.” 83 Fed. Reg. 25512, n.41 (Jun. 1, 2018).

10

11
              3
12                See Pub. L. No. 115-245 (Sept. 28, 2018); Pub. L. No. 115-141 (Mar. 23,

13      2018); Pub. L. No. 115-31 (May 5, 2017); Pub. L. No. 114-113 (Dec. 18, 2015);

14      Pub. L. No. 113-76 (Jan. 17, 2014); Pub. L. No. 113-235 (Dec. 16, 2014); Pub.

15      L. No. 112-74 (Dec. 23, 2011); Pub. L. No. 111-117 (Dec. 16, 2009); Pub. L. No.

16      111-8 (Mar. 11, 2009); Pub. L. No. 111-322 (Dec. 22, 2010); Pub. L. No. 110-161

17      (Dec. 26, 2007); Pub. L. No. 109-149 (Dec. 30, 2005); Pub. L. No. 108-199

18      (Jan. 23, 2004); Pub. L. No. 108-7 (Feb. 20, 2003); Pub. L. No. 108-447 (Dec. 8,

19      2004); Pub. L. No. 107-116 (Jan. 10, 2002); Pub. L. No. 106-554 (Dec. 21, 2000);

20      Pub. L. No. 106-113 (Nov. 29, 1999); Pub. L. No. 105-78 (Nov. 13, 1997); Pub.

21      L. No. 105-277 (Oct. 21, 1998); Pub. L. No. 104-134 (Apr. 26, 1996); Pub. L.

22      No. 104-208 (Sept. 30, 1996).


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              9                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.14 Page 14 of 63




1             26.     Congress’s non-directive mandate requires that pregnant Title X

2       patients receive information on abortion upon request. HHS explicitly adopted

3       recommendations made by the American College of Obstetricians and

4       Gynecologists and the American Academy of Pediatrics stating that “[i]f the

5       patient indicates that the pregnancy is unwanted, she should be fully informed in

6       a balanced manner about all options, including raising the child herself, placing

7       the child for adoption, and abortion.” American Academy of Pediatrics & The

8       American College of Obstetricians & Gynecologists (ACOG), Guidelines for

9       Perinatal Care, p. 127 (7th ed. 2016).4 Congress did not create a conscience-based

10      right for the voluntary applicants for Title X grants to refuse to comply with the

11      non-directive mandate.

12                    d.    The ACA bars HHS regulations that deny patients
                            timely access to medical care, interfere with
13                          provider-patient communications, or undermine
                            informed consent or medical ethics
14
              27.     In passing the ACA in 2010, Congress enacted a statutory section
15
        that preserves the sanctity and integrity of the patient-provider relationship by
16
        prohibiting interference by federal regulators. Section 1554 bars HHS from
17

18
              4
19                See Providing Quality Family Planning Services: Recommendations of

20      CDC and the U.S. Office of Population Affairs, Morbidity and Mortality Weekly

21      Report Vol. 63, No. 4 (April 25, 2014), available at https://www.cdc.gov

22      /mmwr/pdf/rr/rr6304.pdf (last accessed January 2, 2019).


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             10                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.15 Page 15 of 63




1       adopting any regulations that impede patients’ access to medical information and

2       quality care. Section 1554 provides that the Secretary of HHS “shall not

3       promulgate any regulation” that, inter alia:

4             1.     creates any unreasonable barriers to the ability of individuals
                     to obtain appropriate medical care;
5
              2.     impedes timely access to health care services;
6
              3.     interferes with communications regarding a full range of
7                    treatment options between the patient and the provider;

8             4.     restricts the ability of health care providers to provide full
                     disclosure of all relevant information to patients making
9                    health care decisions; or
              5.     violates the principles of informed consent and the ethical
10                   standards of health care professionals.
11      42 U.S.C. § 18114.
12            28.    In addition to federal health care laws that balance conscience rights
13      with Americans’ right to timely and modern health care, federal civil rights laws
14      balance the protection of religious beliefs against employers’ needs to manage
15      their business affairs. Title VII of the Civil Rights Act of 1964 prohibits
16      discrimination in employment based on religious beliefs. 42 U.S.C. § 2000e-2(a).
17      It also provides that employers are not obligated to accommodate employees’
18      religious beliefs where they would cause “undue hardship” on the employer’s
19      business. 42 U.S.C. § 2000e(j). Freedom of religion “gives no one the right to
20      insist that in pursuit of their own interests others must conform their conduct to
21

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             11                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.16 Page 16 of 63




1       his own religious necessities.” Otten v. Baltimore & O.R. Co., 205 F.2d 58, 61

2       (2d Cir. 1953).

3             29.    HHS expressly declined to incorporate an assessment of undue

4       burden on employers in its categorical protection of conscience rights. 84 Fed.

5       Reg. 23191 (May 21, 2019). The Final Rule fails to address how HHS will

6       determine if Washington’s health care institutions engaged in “discrimination”

7       where an employee’s absolute right to refuse information and care on conscience

8       grounds conflicts with Title VII’s balancing test.

9             2.     Federal refusal laws that protect conscience-based objections
                     to providing certain health care services
10
                     a.     The Church Amendments
11
              30.    Under the Church Amendments, entities that receive certain federal
12
        funds cannot require that individuals perform or assist in performing any
13
        sterilization procedure, abortion, or other health care programs or research if
14
        doing so would be contrary to religious beliefs or moral convictions. Entities
15
        cannot be required to make their facilities available for any sterilization
16
        procedure or abortion if the procedure is prohibited based on the entity’s religious
17
        beliefs or moral convictions.
18
              31.    Entities that receive certain federal funds (including those who
19
        receive HHS grants or contracts for biomedical or behavioral research) cannot
20
        discriminate in employment, promotion, termination, or the extension of staff or
21
        other privileges because a provider performed or assisted in the performance of
22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              12                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19    PageID.17 Page 17 of 63




1       a lawful sterilization procedure or abortion—or refused to do so based on

2       religious beliefs or moral convictions.

3             32.    There are similar protections for those who apply to health care

4       training or study programs, including internships and residencies. Individuals

5       cannot be denied admission or discriminated against based on their willingness

6       or unwillingness to counsel, suggest, recommend, assist, or participate in

7       performing an abortion or sterilization if doing so is contrary to their religious

8       beliefs or moral convictions.

9                    b.    The Coats-Snowe Amendment

10            33.    The Coats-Snowe Amendment prohibits government entities that

11      receive federal financial assistance from discriminating against health care

12      entities (including physicians and those in health professional training programs)

13      that refuse to undergo training to perform abortions, refuse to provide referrals

14      for abortions or abortion training, or refuse to make arrangements for those

15      activities. Discrimination could occur if, for instance, the government denied an

16      entity a license to operate or refused financial assistance, services, or other

17      benefits. This amendment also applies to the accreditation of postgraduate

18      physician training programs.

19                   c.    The Weldon Amendment

20            34.    The   Weldon       Amendment      has   been     included       in   annual

21      appropriations acts since 2004 and restricts the use of federal funds provided

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             13                     Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.18 Page 18 of 63




1       through the Departments of Labor and HHS appropriations bill. The Weldon

2       Amendment prohibits government entities from using these funds to discriminate

3       against health care entities because they do not provide, pay for, cover, or refer

4       for abortions. There are similar appropriations laws that prohibit HHS from

5       barring a provider-sponsored organization from participating in Medicare

6       Advantage because it will not provide, pay for, cover, or refer for abortions.

7                    d.    Refusal rights in the ACA

8             35.    The ACA included a number of health care conscience provisions.

9       Under Section 1303, health plans are not required to cover abortion services as

10      part of the essential health benefits package and cannot discriminate against

11      providers or facilities because of their unwillingness to provide, pay for, cover,

12      or refer for abortions. The individual mandate includes a religious conscience

13      exemption for members of a health care sharing ministry and organizations or

14      individuals that oppose insurance benefits for religious reasons. Section 1553 of

15      the ACA prohibits government entities that receive federal financial assistance

16      under the ACA from discriminating against an individual or health care entity

17      because of an objection to providing items or service related to assisted suicide.

18                   e.    Other federal statutory refusal rights

19            36.    Other federal health care conscience laws prohibit Medicare and

20      Medicaid providers, organizations, or employees—including hospitals, skilled

21      nursing facilities, hospice programs, Medicaid managed care organizations, and

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             14                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.19 Page 19 of 63




1       Medicare Advantage plans—from being required to inform or counsel an

2       individual about a right to an item or service related to assisted suicide or advance

3       directives. Medicare Advantage plans and Medicaid managed care organizations

4       cannot be compelled to provide, reimburse for, or cover counseling or referrals

5       that they object to on moral or religious grounds.

6       B.    Washington Laws Guaranteeing Timely Access to Health Care and
              Respecting Conscience-Based Refusal Rights
7
              1.     Washington’s statutory conscience protection statute
8
              37.    Washington’s legislature has crafted a careful balance between
9
        individuals’ religious and moral beliefs and patients’ rights to health care.
10
              38.    Washington law states:
11
              The legislature recognizes that every individual possesses a
12            fundamental right to exercise their religious beliefs and conscience.
              The legislature further recognizes that in developing public policy,
13            conflicting religious and moral beliefs must be respected. Therefore,
              while recognizing the right of conscientious objection to
14            participating in specific health services, the state shall also recognize
              the right of individuals enrolled with plans containing the basic
15            health plan services to receive the full range of services covered
              under the plan.
16      Wash. Rev. Code 48.43.065; see also Wash. Rev. Code 70.47.160.
17            39.    Consistent with this legislative goal, the conscience protection
18      statute clarifies that “[n]o individual health care provider, religiously sponsored
19      health carrier, or health care facility may be required by law or contract in any
20      circumstances to participate in the provision of or payment for a specific service
21      if they object to so doing for reason of conscience or religion.” Wash. Rev. Code
22


                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              15                   Complex Litigation Division
        DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.20 Page 20 of 63




1       48.43.065(2)(a). Nor are individuals or organizations with a religious or moral

2       tenet “required to purchase [insurance] coverage for that service or services if

3       they object to doing so for reason of conscience or religion.” Wash. Rev. Code

4       48.43.065(2)(b); see also Wash. Rev. Code 70.47.160(2)(b). The statute also

5       protects persons from discrimination “in employment or professional privileges”

6       because they assert a conscience objection. Wash. Rev. Code 48.43.065(2)(a);

7       see also Wash. Rev. Code 70.47.160(2)(a).

8             40.    While recognizing the right of conscientious objection to

9       participating in specific health services, the statutes also recognize “the right of

10      individuals enrolled with plans . . . to receive the full range of services covered

11      under the plan.” Wash. Rev. Code 48.43.065(1); see also Wash. Rev. Code

12      70.47.160(1). The exercise of conscience rights cannot deprive an individual of

13      “coverage” or “timely access to” medical services. Wash. Rev. Code

14      48.43.065(3)(b); see also Wash. Rev. Code 70.47.160(3)(b).

15            41.    As discussed further, below, Washington public policy and health

16      care statutes incorporate principles reflecting a recognition of conscience rights,

17      while also respecting the rights of Washington residents to receive appropriate

18      and fully informed medical care as required by federal law, state law, and

19      longstanding medical standards and ethical rules.

20

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              16                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.21 Page 21 of 63




1             2.     The Reproductive Privacy Act, Wash. Rev. Code 9.02.100,
                     et seq.
2
              42.    Washington’s longstanding public policy supports women’s access
3
        to a full range of reproductive health care services, including abortion. In 1970,
4
        three years before Roe v. Wade, 410 U.S. 113 (1973), Washington voters passed
5
        Referendum 20, becoming the first state to legalize elective abortion through the
6
        popular vote. Referendum 20 permitted abortions within the first four months of
7
        pregnancy when performed by, or under the supervision of, a licensed physician.
8
        Laws of 1970, 2d Ex. Sess., ch. 3, § 2. By the mid-1970s, the state was providing
9
        public funding for abortions for indigent women, which it continued to do after
10
        federal funding was eliminated.
11
              43.    In 1991, Washingtonians again voted in favor of abortion rights,
12
        adding detail and clarifying the proper role of the state. Laws of 1992, ch. 1,
13
        §§ 1–13. Initiative 120, the Reproductive Privacy Act, declares that the “right of
14
        privacy with respect to personal reproductive decisions” is a “fundamental right”
15
        of each individual. Wash. Rev. Code 9.02.100. The Act prohibits the state from
16
        discriminating against, denying, or interfering with a woman’s “right to choose
17
        to have an abortion prior to viability of the fetus, or to protect her life or health.”
18
        Wash. Rev. Code 9.02.100(4), .110. Any restriction on abortion is valid only if it
19
        is medically necessary to protect the life or health of the woman, consistent with
20
        established medical practice, and the least restrictive of all available alternatives.
21
        Wash. Rev. Code 9.02.140.
22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               17                   Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.22 Page 22 of 63




1             44.    Washington has always respected the conscience rights of providers

2       who object to providing abortion services. The 1970 ballot measure legalizing

3       elective abortion provided that “[n]o hospital, physician, nurse, hospital

4       employee nor any other person shall be under any duty . . . to participate in a

5       termination of pregnancy if such hospital or person objects to such termination.”

6       Laws of 1970, 2d Ex. Sess., ch. 3, § 3. The 1991 Reproductive Privacy Act

7       refined and replaced the language governing who may object, providing that

8       “[n]o person or private medical facility may be required by law or contract in any

9       circumstances to participate in the performance of an abortion if such person or

10      private medical facility objects to so doing.” Wash. Rev. Code 9.02.150.

11            3.     The Reproductive Parity Act, Wash. Rev. Code 48.43.072–.073
12            45.    In 2018, the Washington Legislature passed, and the Governor

13      signed, SSB 6219 (codified as Wash. Rev. Code 48.43.072 and .073), entitled the

14      Reproductive Parity Act. The Reproductive Parity Act requires that health plans

15      provide contraceptive coverage, and that a health plan providing coverage for

16      maternity care or services also include coverage for equivalent abortion services.

17      In the Act, the Washington Legislature declared that:

18                  Reproductive health care is the care necessary to support the
                     reproductive system, the capability to reproduce, and the
19                   freedom and services necessary to decide if, when, and how
                     often to do so, which can include contraception, cancer and
20                   disease screenings, abortion, preconception, maternity,
                     prenatal, and postpartum care. This care is an essential part of
21                   primary care for women and teens, and often reproductive
                     health issues are the primary reason they seek routine medical
22                   care;


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             18                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.23 Page 23 of 63




1                   Neither a woman’s income level nor her type of insurance
                     should prevent her from having access to a full range of
2                    reproductive health care, including contraception and
                     abortion services;
3
                    Restrictions and barriers to health coverage for reproductive
4                    health care have a disproportionate impact on low-income
                     women, women of color, immigrant women, and young
5                    women, and these women are often already disadvantaged in
                     their access to the resources, information, and services
6                    necessary to prevent an unintended pregnancy or to carry a
                     healthy pregnancy to term;
7
                    This state has a history of supporting and expanding timely
8                    access to comprehensive contraceptive access to prevent
                     unintended pregnancy;
9
                    Nearly half of pregnancies in both the United States and
10                   Washington are unintended. [. . .]
                    Access to contraception has been directly connected to the
11                   economic success of women and the ability of women to
                     participate in society equally.
12
13      Reproductive Parity Act, 2018 Wash. Sess. Laws, ch. 119 (SSB 6219).
14            46.    Relevant here, the law has two parts. First, health plans issued or
15      renewed after January 1, 2019 must provide coverage for all contraceptives
16      approved by the federal Food and Drug Administration, voluntary sterilization
17      procedures, and any services necessary to provide the contraceptives. Wash. Rev.
18      Code 48.43.072(1). This coverage cannot be subject to cost sharing or a
19      deductible, unless the health plan is part of a health savings account. Wash. Rev.
20      Code 48.43.072(2)(a). Carriers cannot deny coverage because an enrollee
21      changed a contraceptive method changed within a twelve-month period, and the
22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             19                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.24 Page 24 of 63




1       health plan cannot impose any restrictions or delays on the enrollee’s ability to

2       receive this coverage. Wash. Rev. Code 48.43.072(3), (4). These benefits must

3       be offered to all enrollees, their enrolled spouses, and their enrolled dependents.

4       Wash. Rev. Code 48.43.072(5).

5             47.    Second, health plans issued or renewed after January 1, 2019, that

6       provide coverage for maternity care or services must “also provide a covered

7       person with substantially equivalent coverage to permit the abortion of a

8       pregnancy.” Wash. Rev. Code 48.43.073(1).

9             48.    During public testimony on SSB 6219, opponents argued that the

10      bill would “violate the constitutionally protected rights of religious organizations

11      and individuals.” Senate Bill Report, SSB 6219 at 5, available at

12      http://lawfilesext.leg.wa.gov/biennium/2017-18/Pdf/Bill%20Reports/Senate/

13      6219%20SBR%20WM%2018.pdf (last accessed May 23, 2019). Proponents

14      responded that the bill represented “a compromise . . . that protects religious

15      organizations but still protects women’s reproductive health.” Id. Those with

16      conscience or religious objections could still utilize the protections of Wash. Rev.

17      Code 48.43.065 to avoid purchasing services with which they hold a moral or

18      religious objection. Wash. House Health Care & Wellness Comm., Public Hrg.,

19      Feb. 7, 2018 at 33:12–39:30, available at https://www.tvw.org/watch

20      /?eventID=2018021058 (last accessed Apr. 17, 2019).

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              20                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.25 Page 25 of 63




1             49.    The Insurance Commissioner has proposed new rules implementing

2       SSB 6219. Office of the Insurance Commissioner, Health Plan Coverage of

3       Reprod. Healthcare and Contraception Stakeholder Draft, Sept. 20, 2018,

4       available at https://www.insurance.wa.gov/sites/default/files/2018-09/2018-10-

5       stakeholder-draft.pdf (last accessed April 17, 2019). The proposed rules make

6       clear that SSB 6219 does not preclude someone from exercising their rights under

7       Wash. Rev. Code 48.43.065: “This subchapter does not diminish or affect any

8       rights or responsibilities provided under [Wash. Rev. Code] 48.43.065.” Id. at 2.

9             4.     Informed consent, Wash. Rev. Code 7.70.050–.060

10            50.    Washington State also recognizes a patient’s right to determine the

11      course of their own medical treatment. Under Washington law, providers are

12      under a non-delegable fiduciary duty to obtain a patient’s informed consent

13      before engaging in a course of treatment. Wash. Rev. Code 7.70.050.

14            51.    Unless a patient has been provided all the information necessary to

15      make a knowledgeable decision regarding their medical care, the patient’s

16      “consent” to the course of action taken by the health care provider is not

17      “informed.” The broad categories of information that must be disclosed to the

18      patient include: (1) the nature, character and anticipated results of the treatment,

19      (2) material risks inherent in the proposed treatment, and the (3) alternative

20      courses of treatment and their attendant risks. Wash. Rev. Code 7.70.060(1).

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              21                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB      ECF No. 1    filed 05/28/19   PageID.26 Page 26 of 63




1                52.   Consequently, if medical evidence establishes that there is an

2       alternative course of treatment, including nontreatment, the physician has a duty

3       to inform the patient of that alternative. Archer v. Galbraith, 18 Wash. App. 369,

4       379, 567 P.2d 1155 (1977).

5                53.   Washington hospitals also play a role in the informed consent

6       process. They must ensure the patient’s right to be involved in all aspects of their

7       care including obtaining informed consent. Wash. Admin Code 246-330-125

8       (requiring that ambulatory surgical facilities provide their patients with a copy of

9       their rights which include, among other things, the right to “[b]e informed and

10      agree to their care.”); Wash. Admin. Code 246-320-166(4)(c) (requiring hospitals

11      to include “consent documents” as part of a patient’s medical records).

12               54.   Washington’s informed consent statute is consistent with

13      longstanding medical standard of care principles and medical ethics. By way of

14      example, in the context of reproductive care, medical providers are ethically

15      required to provide a patient with “pertinent medical facts and recommendations

16      consistent with good medical practice.” ACOG, Code of Professional Ethics,

17      available       at      https://www.acog.org/About-ACOG/ACOG-Departments/

18      Committees-and-Councils/Volunteer-Agreement/Code-of-Professional-Ethics-

19      of-the-American-College-of-Obstetricians-and-Gynecologists            (last     accessed

20      May 23, 2019); see also American Medical Association, AMA Code of Medical

21      Ethics     (2016)    available   at   https://www.ama-assn.org/sites/ama-assn.org/

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                22                  Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1   filed 05/28/19   PageID.27 Page 27 of 63




1       files/corp/media-browser/code-of-medical-ethics-chapter-2.pdf (last accessed

2       May 23, 2019) (a provider that withholds medical information is in violation of

3       the medical code of ethics).

4             55.    To that end, medical providers counseling pregnant patients must

5       provide “complete, medically accurate and unbiased information and resources

6       for all of their pregnancy options,” including prenatal care, abortion, and other

7       options for which the patient may want information. ACOG Executive Board,

8       Abortion Policy 2014 Statement Of Policy 1, available at https://www.acog.org/-

9       /media/Statements-of-Policy/Public/sop069.pdf (last accessed May 23, 2019);

10      see also ACOG, Comm. on Ethics, Opinion No. 528, Adoption, 119 Obstetrics &

11      Gynecology 1320, 1320 (2012), available at https://www.acog.org/Clinical-

12      Guidance-and-Publications/Committee-Opinions/Committee-on-Ethics/

13      Adoption (last accessed May 23, 2019) (reaffirmed in 2018). In order to be fully

14      informed, the discussion between the health care provider and the patient must

15      also take place in an environment free from personal bias, coercion, or undue

16      influence.

17            56.    Washington’s informed consent statute does not conflict with

18      conscience principles. A medical provider does not have to participate in

19      procedures to which they object on moral or religious grounds, but, as a matter

20      of law, they have not obtained the requisite informed consent if they withhold

21      information related to those medical procedures from their patient.

22


                                                                ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                            23                  Complex Litigation Division
        DECLARATORY AND                                              800 Fifth Avenue. Suite 2000
                                                                       Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.28 Page 28 of 63




1             5.     Regulation of pharmacies’ responsibilities, Wash. Admin Code
                     246-869-010
2
              57.    The practice of pharmacy in the state of Washington is regulated by
3
        the Washington Pharmacy Quality Assurance Commission pursuant to a
4
        comprehensive regulatory scheme that directs the Commission, among other
5
        responsibilities, to “[r]egulate the practice of pharmacy and enforce all laws
6
        placed under its jurisdiction” and “[p]romulgate rules for the dispensing,
7
        distribution, wholesaling, and manufacturing of drugs and devices and the
8
        practice of pharmacy for the protection and promotion of the public health, safety,
9
        and welfare.” Wash. Rev. Code 18.64.005. The “practice of pharmacy” “includes
10
        the practice of and responsibility for: [i]nterpreting prescription orders [and] the
11
        compounding, dispensing, labeling, administering, and distributing of drugs and
12
        devices,” in addition to information-sharing and monitoring responsibilities.
13
        Wash. Rev. Code 18.64.011(11).
14
              58.    In January 2006, the predecessor to the Commission, the
15
        Washington Board of Pharmacy, became concerned with the lack of clear
16
        authority regarding destruction or confiscation of lawful prescriptions and
17
        refusals by pharmacists to dispense lawfully prescribed medications.
18
        Recognizing the importance of providing Washington patients timely access to
19
        all medications, the Board initiated a rulemaking process to address these issues.
20
        See Stormans, Inc. v. Selecky, 586 F.3d 1109, 1114 (9th Cir. 2009).
21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              24                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.29 Page 29 of 63




1             59.    After considering a number of draft rules, the Board adopted two

2       rules by unanimous vote on April 12, 2007. The first rule, an amendment to

3       Wash. Admin. Code 246-863-095, governs pharmacists. Under this rule, a

4       pharmacist may be subject to professional discipline for destroying or refusing to

5       return an unfilled lawful prescription, violating a patient's privacy, or unlawfully

6       discriminating against, or intimidating or harassing a patient. The rule, however,

7       does not require an individual pharmacist to dispense medication in the face of a

8       personal objection.

9             60.    The second rule, Wash. Admin. Code 246-869-010, governs

10      pharmacies. It requires pharmacies “to deliver lawfully prescribed drugs or

11      devices to patients and to distribute drugs and devices approved by the U.S. Food

12      and Drug Administration for restricted distribution by pharmacies . . . in a timely

13      manner consistent with reasonable expectations for filling the prescription.”

14      Wash. Admin Code 246-869-010(1). A pharmacy may substitute a

15      “therapeutically equivalent drug” or provide a “timely alternative for appropriate

16      therapy,” but apart from certain necessary exceptions, a pharmacy is prohibited

17      from refusing to deliver a lawfully prescribed or approved medicine. Wash.

18      Admin. Code 246-869-010(1), (3), (4). A pharmacy is also prohibited from

19      destroying or refusing to return an unfilled lawful prescription, violating a

20      patient’s privacy, unlawfully discriminating against, or intimidating or harassing

21      a patient. Wash. Admin Code 246-869-010(4).

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              25                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.30 Page 30 of 63




1             61.    In the Concise Explanatory Statement accompanying the

2       regulations, the Board noted that it created a right of refusal for individual

3       pharmacists by allowing a pharmacy to accommodate a pharmacist who has a

4       religious or moral objection. A pharmacy may not refer a patient to another

5       pharmacy to avoid filling a prescription because the pharmacy has a duty to

6       deliver lawfully prescribed medications in a timely manner. A pharmacy may

7       accommodate a pharmacist’s personal objections in any way the pharmacy deems

8       suitable, including having another pharmacist available in person or by

9       telephone.

10            6.     Washington Charity Care Law, Wash. Rev. Code 70.170.060

11            62.    Washington has enacted charity care legislation that requires

12      hospitals to provide free or discounted inpatient and outpatient care to low

13      income patients. Washington’s law requires that hospitals and their staff provide

14      emergency care to patients regardless of their ability to pay. Wash. Rev. Code

15      70.170.060. Similar to the federal EMTALA, a patient in an emergency medical

16      condition or active labor cannot be transferred unless by patient request or

17      because the hospital has limited medical resources. Wash. Rev. Code

18      70.170.060(2). A transfer must follow reasonable procedures, which include but

19      are not limited to confirming that the receiving hospital accepts the transfer. Id.

20

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              26                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.31 Page 31 of 63




1             7.     Emergency contraception for sexual assault victims, Wash.
                     Rev. Code 70.41.350
2
              63.    Emergency contraception prevents pregnancy, and is commonly
3
        used after a sexual assault. Washington law (Wash. Rev. Code 70.41.350) and
4
        the rules to enact it (Wash. Admin. Code 246-320-286) require all hospitals with
5
        emergency rooms to provide emergency contraception as a treatment option to
6
        any woman who seeks treatment as a result of a sexual assault.
7
              64.    Hospitals providing emergency care to a victim of sexual assault
8
        must: (1) develop and implement policies and procedures regarding the provision
9
        of twenty-four-hour/seven-days per week emergency care to victims of sexual
10
        assault; (2) provide the victim of sexual assault with medically and factually
11
        accurate and unbiased written and oral information about emergency
12
        contraception; (3) orally inform each victim in a language she understands of her
13
        option to be provided emergency contraception at the hospital; and (4)
14
        immediately provide emergency contraception if the victim requests it, and if the
15
        emergency contraception is not medically contraindicated. Wash. Admin. Code
16
        246.320.286.
17
              8.     Duty to comply with advanced directives, Wash. Rev. Code
18                   70.122.030

19            65.    Washington residents may execute a directive that requires health

20      care providers to withhold or withdraw life-sustaining treatment if they are a

21      terminal or semi-conscious condition. Wash. Rev. Code 70.122.030. These

22      directives become a part of the patient’s medical records and are forwarded to the


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             27                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1     filed 05/28/19   PageID.32 Page 32 of 63




1       patient’s health care facility. Under Washington law, no nurse, physician or other

2       health care provider can be required to participate in the withholding or

3       withdrawal of life sustaining treatment if they have an objection. Wash. Rev.

4       Code 70.122.060(2). When an attending physician or health care facility becomes

5       aware of a patient’s advance directive, however, they must inform the patient of

6       any policy or practice that would preclude them from honoring the patient’s

7       directive. Wash. Rev. Code 70.122.060(2).

8             9.     Information concerning end-of-life care options, Wash. Rev.
                     Code 70.245
9
              66.    Washington State recognizes that residents suffering a terminal
10
        disease may make an informed decision to self-administer medication to end their
11
        own life in a humane and dignified manner. The Washington Death with Dignity
12
        Act, Initiative 1000 (DWDA), passed by popular vote on November 4, 2008 and
13
        went into effect on March 5, 2009. Wash. Rev. Code 70.245. Under the DWDA,
14
        terminally ill adults seeking to end their life may request lethal doses of
15
        medication from medical and osteopathic physicians.
16
              67.    The DWDA requires a patient to make two oral requests for life
17
        ending medications, and that they submit a written request with specific
18
        information which must be signed by two qualified witnesses. Wash. Rev. Code
19
        70.245.030. Two physicians, a prescribing physician and a consulting physician,
20
        must confirm the patient’s terminal diagnosis, the patient’s intent to end their life,
21
        and the patient’s capacity to make an informed decision. Wash. Rev. Code
22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               28                   Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.33 Page 33 of 63




1       70.245.070; see also Wash. Rev. Code 70.245.120. A patient must then wait

2       forty-eight hours before receiving life-ending medication, and must

3       self-administer the medication.

4             68.    The DWDA acknowledges the conscience rights of providers,

5       explicitly stating that providers are not required to “participate” in a patient’s

6       request under the DWDA. Wash. Rev. Code 70.245.190. In addition, it allows

7       health care facilities to take adverse action against attending physicians,

8       consulting physicians and any individuals who perform a counseling function if

9       they participate in the DWDA despite knowing that the health care provider has

10      policies against providing DWDA services. Wash. Rev. Code 70.245.190(2)(b).

11      Among other things, a non-participating health care facility can terminate

12      privileges and employment. Id.

13            69.    The DWDA defines “participation” narrowly, however, and does

14      not permit sanctions if the counselor, attending physician or consulting physician

15      is simply providing information about the Washington DWDA, or providing a

16      referral to another physician upon a patient’s request. Wash. Rev. Code

17      70.245.190(d). If a health care provider is unwilling to carry out the request, and

18      the patient transfers his or her care to a new health care provider, the non-

19      participating provider must transfer, upon request, a copy of the patient’s relevant

20      medical records. Id.

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              29                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB      ECF No. 1   filed 05/28/19   PageID.34 Page 34 of 63




1             10.    Services for LGBTQ individuals

2             70.    In 2019, the Washington Legislature passed, and the Governor

3       signed, 2SSB 5602, entitled “An Act relating to eliminating barriers to

4       reproductive health care for all.” The Act resulted from a report submitted to the

5       Legislature on January 1, 2019. The report was generated in response to a

6       legislatively mandated review of barriers to reproductive health care. In response

7       to this report, the Legislature found that “Washingtonians who are transgender

8       and gender nonconforming have important reproductive health care

9       needs . . . [which] go unmet when, in the process of seeking care, transgender and

10      gender nonconforming people are stigmatized or are denied critical health

11      services because of their gender identity or expression.” 2019 Wash. Sess. Laws,

12      ch. 399, § 1(3). Thus, the Legislature found that “all Washingtonians, regardless

13      of gender identity, should be free from discrimination in the provision of health

14      care services, health care plan coverage, and in access to publicly funded health

15      coverage.” Id. § 1(6).

16            71.    Relevant here, the Act prohibits programs regulated by the

17      Washington State Health Care Authority from discriminating based on gender

18      identity or expression. The Washington State Health Care Authority is the largest

19      health care purchaser in Washington and purchases health care for Washington

20      residents through Apple Health (Medicaid), the Public Employees Benefits

21      Board Program, and beginning in 2020, the School Employees Benefit Board

22


                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               30                  Complex Litigation Division
        DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.35 Page 35 of 63




1       Program. Specifically, the Act amends chapter 74.09 Wash. Rev. Code to provide

2       that: “In the provision of reproductive health care services through programs

3       under this chapter, the [Health Care Authority], managed care plans, and

4       providers that administer or deliver such services may not discriminate in the

5       delivery of a service provided through a program of the authority based on the

6       covered person’s gender identity or expression.” 2019 Wash. Sess. Laws, ch. 399,

7       § 2(1).

8               72.   The Act further clarifies that it shall be prohibited discrimination

9       under chapter 49.60 Wash. Rev. Code for the Health Care Authority or any

10      managed care plan delivering services purchased or contracted for by the

11      authority to make any “automatic initial denials of coverage for reproductive

12      health care services that are ordinarily or exclusively available to individuals of

13      one gender, based on the fact that the individual’s gender assigned at birth, gender

14      identity, or gender otherwise recorded in one or more government-issued

15      documents, is different from the one to which such health services are ordinarily

16      or exclusively available.” Id. § 2(2) and (3). The Act takes effect on July 28,

17      2019.

18              11.   Patient abandonment

19              73.   In 1942, the Washington Supreme Court established the rule on the

20      appropriate manner of a provider to withdraw patient care: “It is the general rule

21      that when a physician undertakes to treat a patient, it is his duty to continue to

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              31                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.36 Page 36 of 63




1       devote his best attention to the case until either medical attention is no longer

2       needed, he is discharged by the patient, or he has given the patient reasonable

3       notice of his intention to cease to treat the patient, so that another physician may

4       be obtained.” Gray v. Davidson, 15 Wash. 2d 257, 266–267, 130 P.2d 341 (1942).

5       Washington has incorporated these principles in a number of statutes and

6       regulations addressing the practice of medicine and the provision of medical

7       services. E.g., Wash. Admin. Code 246-840-710 (abandoning a patient without

8       an appropriate transfer constitutes a violation of the standards of nursing conduct

9       and practice).

10            74.    The Washington State Medical Association acknowledges that

11      physicians may choose whom to serve pursuant to their conscience objection.

12      However, “other principles balance this prerogative with obligations to respect

13      patients and their ability to access available medical care. Therefore, a

14      conscientious objection should, under most circumstances, be accompanied by a

15      referral to another physician or health care facility.” WSMA Policy

16      Compendium, available at https://wsma.org/WSMA/About/Policies/Policies

17      .aspx (last accessed May 23, 2019).

18
19

20

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              32                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.37 Page 37 of 63




1       C.    HHS’s 2019 Final Rule

2             1.      Background

3             75.     On May 2, 2019, President Trump announced the finalization of the

4       rule in a Rose Garden speech during the National Day of Prayer Service.5 Directly

5       after that announcement, President Trump said, “Together we are building a

6       culture that cherishes the dignity and worth of human life. Every child, born and

7       unborn is a sacred gift from God.” That day, HHS published the text of the Final

8       Rule on its website.

9             76.     On May 21, 2019, HHS issued the Final Rule6 to expand and

10      consolidate its Office of Civil Rights’ (OCR) enforcement authority over nearly

11
              5
12                Remarks by President Trump at the National Day of Prayer Service,

13      May 2, 2019, available at https://www.whitehouse.gov/briefings-statements

14      /remarks-president-trump-national-day-prayer-service/ (last accessed May 23,

15      2019).
              6
16                Protecting Statutory Conscience Rights in Health Care; Delegations of

17      Authority,    84   Fed.   Reg.     23170    (May     21,   2019),       available       at

18      https://www.govinfo.gov/content/pkg/FR-2019-05-21/pdf/2019-09667.pdf?utm

19      _campaign=subscription%20mailing%20list&utm_source=federalregister.gov&

20      utm_medium=email (last accessed May 22, 2019). The PDF version of the Final

21      Rule on the Federal Register website, linked at note 1, erroneously dates it one

22      year prior, May 21, 2018. The version posted on the Federal Register website


                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              33                   Complex Litigation Division
        DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19       PageID.38 Page 38 of 63




1       thirty federal health care conscience laws, including three parts of the ACA.

2       These laws focus largely on abortion but some also address sterilization

3       procedures, health care counseling, physician-assisted suicide, and advance

4       directives, among other types of medical care.

5             77.    The Final Rule dramatically expands the reach of the federal statutes

6       it purports to interpret. It makes the refusal rights of individuals and institutions

7       absolute and categorical. It broadly allows providers to refuse to engage in health

8       care counseling, so that patients may not even know they are being denied

9       knowledge of their full range of options. It applies not just to health care

10      professionals but to any employee, so a clinic receptionist or a health insurer’s

11      customer    representative   may     refuse        to   perform their     normal      work

12      responsibilities. It also applies to non-health care providers such as insurance

13      companies and non-health employers. And States are required to police their

14      subrecipients’ compliance with the Final Rule if they receive any federal funds,

15      so that an unknown violation of the rule by a recipient of a pass-through of HHS

16      financial assistance could result in the termination of the State’s entire multi-

17      billion dollar federal Medicaid match.

18
19

20      bears the correct date of May 21, 2019. See https://www.federalregister.gov/

21      documents/2019/05/21/2019-09667/protecting-statutory-conscience-rights-in-

22      health-care-delegations-of-authority (last accessed May 23, 2019).


                                                                      ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                 34                   Complex Litigation Division
        DECLARATORY AND                                                    800 Fifth Avenue. Suite 2000
                                                                             Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                         (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.39 Page 39 of 63




1             78.    The substantive provisions of the Final Rule attempt to track the

2       statutory language of the nearly thirty laws. However, the Rule defines many key

3       terms—such as “discrimination,” “health care entity,” and “referral”—in ways

4       that significantly broaden the prior application of these laws. The Final Rule now

5       applies to entities that include state governments, federally recognized tribes,

6       hospitals, skilled nursing facilities, home health care providers, doctor’s offices,

7       front desk staff, insurance companies, ambulance providers, pharmacists,

8       pharmacies, and many non-health employers that offer insurance to their

9       employees.

10            2.     Definitions section

11            79.    The definitions section of the Final Rule includes a number of

12      changes to prior definitions, as well as newly defined terms.

13                   a.     “Assist in the performance”

14            80.    The Church Amendments prohibit individuals from being forced to

15      perform or “assist in the performance” of procedures or health care services

16      involving abortion or sterilization that are contrary to their religious beliefs or

17      moral convictions. The Final Rule defines “assist in the performance” as taking

18      an action that has a specific, reasonable, and articulable connection to furthering

19      a procedure or part of a health service program or research activity undertaken

20      by or with another person or entity. This may include counseling, referral,

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              35                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.40 Page 40 of 63




1       training, or otherwise making arrangements for the procedure, program, or

2       research activity.

3             81.    This definition extends to non-medical staff (such as front desk

4       staff) and other segments of the health care workforce (such as ambulance

5       drivers). HHS states that a person preparing a room for an abortion or scheduling

6       an abortion could fall under the definition—as could driving a person to a hospital

7       or clinic with a ruptured ectopic pregnancy, where termination of the pregnancy

8       is a reasonable likelihood. Emergency medical technicians and paramedics may

9       claim protection under the rule.

10            82.    Two sections of this definitional section are dramatic in their

11      breadth. One purports to make options counseling completely discretionary for

12      providers and institutions with conscience-based objections, even if the options

13      are medically indicated for the patient’s condition. HHS defines “assist in the

14      performance” to encompass medical counseling, including informing patients of

15      their available options under the applicable standard of care. Final Rule § 88.2.

16      Thus, the Final Rule makes advising patients of their options in light of their

17      medical condition optional for those who refuse on conscience grounds to “assist

18      in” particular treatment.

19            83.    Another section purports to allow providers and institutions to

20      interpose religious or moral refusals to services beyond abortion and sterilization,

21      the stated subjects of the Church Amendments, authorizing them to deny services

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              36                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.41 Page 41 of 63




1       to members of the LGBTQ community. See 42 U.S.C. § 300a-7 (entitled

2       “Sterilization or abortion”). The Final Rule prohibits discrimination against a

3       person assisting “in any lawful health service” who asserts a conscience-based

4       objection, Final Rule § 88.3(a)(2)(v), and prohibits covered entities from

5       requiring any objecting person to assist in the performance of “any part of a health

6       service program.” Id. § 88.3(a)(2)(vi).

7                    b.     “Discriminate” or “discrimination”

8             84.    The Final Rule includes a definition for “discriminate” or

9       “discrimination,” which was previously undefined. HHS defines these terms to

10      include (1) withholding, reducing, excluding, terminating, restricting, or

11      otherwise making unavailable or denying any grant, contract, subcontract,

12      cooperative agreement, loan, license, certification, accreditation, employment,

13      title, or other similar instrument, position, status, benefit, or privilege or imposing

14      any penalty; and (2) using any criterion, method of administration, or site

15      selection (including the enactment, application, or enforcement of laws,

16      regulations, policies, or procedures directly or through contractual or other

17      arrangements) that subjects protected individuals or entities to any adverse

18      treatment.

19            85.    The Final Rule partially incorporates Title VII’s approach to the

20      reasonable accommodation of religion—but without the “undue hardship”

21      exception. Entities will not have engaged in discrimination if they offer an

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               37                   Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.42 Page 42 of 63




1       effective accommodation for the exercise of protected conduct, religious beliefs,

2       or moral convictions (assuming that offer is voluntarily accepted). Employers can

3       inform the public of the availability of alternate staff or methods but are not

4       required to do so and cannot single out staff if doing so would be retaliatory.

5              86.     Objecting employees can be required to disclose their objections to

6       the employer if there is a reasonable likelihood that they would be asked to take

7       this action.

8                      c.    “Entity” and “health care entity”

9              87.     The Final Rule includes separate definitions for “entity” and “health

10      care entity” and, in doing so, expands the application of federal conscience laws

11      that refer to “entity.” Under the predecessor rule, the definition for “entity” and

12      “health care entity” had been identical, limiting application of federal conscience

13      laws to health care entities (such as health care professionals).

14             88.     The definition of “entity” has been broadened to include “persons”

15      (individuals, corporations, companies, associations, firms, partnerships,

16      societies, and joint stock companies), states, political subdivisions, state

17      instrumentalities or political divisions, and any public agency, public institution,

18      public organization, or other public entity.

19             89.     Three of the statutes—the Weldon Amendment, the Coats-Snowe

20      Amendment, and Section 1553 of the ACA—use the term “health care entity.”

21      For all three statutes, “health care entity” includes an individual physician or

22


                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               38                  Complex Litigation Division
        DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.43 Page 43 of 63




1       other health care professional (including a pharmacist); health care personnel; a

2       participant in a health professions training program; an applicant for training or

3       study in the health professions; a post-graduate physician training program; a

4       hospital; a medical laboratory; an entity engaging in biomedical or behavioral

5       research; a pharmacy; any other health care provider or facility; and (potentially)

6       a component of state or local government. HHS added pharmacies and

7       pharmacists in the Final Rule.

8             90.    For purposes of the Weldon Amendment and Section 1553, a

9       “health care entity” additionally includes provider sponsored-organizations,

10      HMOs, issuers, group and individual health insurance plans, plan sponsors, and

11      third-party administrators. The inclusion of plan sponsors in the definition applies

12      to all employers that sponsor a group health plan even when they are not

13      otherwise a “health care entity.”

14                   d.     “Health service program”

15            91.    The Final Rule eliminated the definition of “health program or

16      activity” and refers only to “health service program.” A health service program

17      includes any health or health-related services or research activities, benefits,

18      insurance coverage, studies, or any other service related to health or wellness.

19      The definition includes programs provided or administered directly, through

20      insurance, or through payments, grants, contracts, or other instruments.

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              39                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.44 Page 44 of 63




1                    e.    “Referral” or “refer for”

2             92.    The Final Rule defines “referral” or “refer for” to include providing

3       information in oral, written, or electronic form (including names, addresses,

4       phone numbers, email or web addresses, directions, instructions, descriptions, or

5       other information resources) where the purpose or reasonably foreseeable

6       outcome of providing that information is to assist a person in receiving funding

7       or financing for, training in, obtaining, or performing a particular health care

8       service, program, activity, or procedure.

9             93.    Under this definition, an individual would not have to provide

10      contact information of a physician or clinic that may provide an abortion, tell a

11      patients that funding is available for abortion, or provide a phone number where

12      they can be referred to abortion services or funding.

13            3.     Assurance and certification

14            94.    Under the Final Rule, every application for federal funding from

15      HHS must include both an assurance and a certification that the applicant or

16      recipient will comply with applicable federal conscience laws. Final Rule

17      § 88.4(a).

18            4.     Compliance and enforcement

19            95.    HHS states that each recipient of HHS funds “has primary

20      responsibility to ensure that it is in compliance with” the Final Rule. Final Rule

21      § 88.6(a). Further, if HHS finds that a subrecipient of federal funds, such as a

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               40                Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1     filed 05/28/19   PageID.45 Page 45 of 63




1       clinic included in a state’s federally subsidized Title X network, violated the Final

2       Rule, the state “may be subject to the imposition of funding restrictions or any

3       appropriate remedies available under this part . . . .” Id.

4             96.    OCR has discretion in choosing its means of enforcement, which

5       could range from informal resolution to more rigorous enforcement. In response

6       to a violation, OCR could terminate federal funds, withhold federal payments,

7       withhold new federal funds, suspend award activities, refer a matter to the

8       Department of Justice, or take other remedies.

9             5.     Preemption

10            97.    The Final Rule contains a provision that addresses preemption of

11      state laws. Final Rule § 88.8. This provision states that it does not preempt only

12      those state laws that are equally or more protective of religious freedom and

13      moral convictions. In contrast, HHS purports to preempt state laws, such as those

14      in Washington, that balance conscience objections with guarantees of patient

15      access to care. “To the extent State or local standards or laws conflict with the

16      Federal laws that are the subject of this rule, the Federal conscience and

17      antidiscrimination laws preempt such laws and standards . . . .” 48 Fed. Reg. at

18      23266.

19

20

21

22


                                                                      ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               41                     Complex Litigation Division
        DECLARATORY AND                                                    800 Fifth Avenue. Suite 2000
                                                                             Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                         (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1   filed 05/28/19   PageID.46 Page 46 of 63




1       D.    The Final Rule’s Impact on Washington

2             1.    Abrogation of Washington’s laws protecting patients

3             98.   Washington has a sovereign interest in its “power to create and

4       enforce a legal code.” Alfred L. Snapp & Son, Inc. v. Puerto Rico ex rel. Barez,

5       458 U.S. 592, 601 (1982); see also Bowen v. Pub. Agencies Opposed to Soc. Sec.

6       Entrapment, 477 U.S. 41, 51 n.17 (1986) (there is “no question” that states have

7       standing to sue to preserve their sovereignty where sovereign interests have been

8       interfered with or diminished).

9             99.   As reflected in numerous laws in Washington’s legal code, the

10      Washington legislature has carefully balanced the right of individuals and

11      organization to refuse to provide health care services because of conscience

12      objections with Washingtonians’ rights “to receive the full range of services”

13      covered under the state’s health insurance plans.” Wash. Rev. Code 48.43.065.

14      These laws include the Reproductive Privacy Act, Wash. Rev. Code 9.02.100, et

15      seq.; the Reproductive Parity Act, Wash. Rev. Code 48.43.072–.073;

16      Washington’s Informed Consent statute, Wash. Rev. Code 7.7.050;

17      Washington’s regulation governing pharmacies’ responsibilities, Wash. Admin.

18      Code 246-869-010; its statute mandating emergency contraception for sexual

19      assault victims, Wash. Rev. Code 70.41.350; the duty to counsel on advanced

20      directives, Wash. Rev. Code 70.122.060(2); the duty to transfer medical records

21      of patients seeking end-of-life care, Wash. Rev. Code 70.245.190(d); the statute

22


                                                                ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                            42                  Complex Litigation Division
        DECLARATORY AND                                              800 Fifth Avenue. Suite 2000
                                                                       Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.47 Page 47 of 63




1       prohibiting health care-related discrimination based on gender identity, 2019

2       Wash. Sess. Laws, ch. 399, § 2(1); and Washington’s charity care law prohibiting

3       patient abandonment, among other laws. See supra at Section B.1.

4              100. The Final Rule purports to preempt these Washington laws,

5       impeding Washington from enforcing its legal code. Under the Final Rule, HHS

6       could argue that Washington is barred from taking action against a hospital that

7       refused to provide emergency contraception to a victim of sexual assault. HHS

8       could assert that the State is powerless to enforce its regulations ensuring that

9       pharmacies fill a person’s lawful prescription for contraception. It could impede

10      the Attorney General from acting under state civil rights laws against health care

11      providers who refused to provide medically indicated services to gay or

12      transgender patients because they had a moral objection to them. Further, it could

13      threaten Washington with the loss of over $10 billion in HHS funding if the State

14      did not acquiesce, forcing it to choose between its civil rights laws and its

15      Medicaid and children’s health insurance programs.

16             2.     Denied or delayed health care to Washingtonians

17             101. Washington has a quasi-sovereign interest in “ensuring that the State

18      and its residents are not excluded from the benefits that are to flow from

19      participation in the federal system.” Alfred L. Snapp & Son, Inc., 458 U.S. at 608.

20      “[F]ederal statutes creating benefits . . . create interests that a State will obviously

21      wish to have accrue to its residents.” Id. Washington’s quasi-sovereign interests

22


                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                43                   Complex Litigation Division
        DECLARATORY AND                                                   800 Fifth Avenue. Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1   filed 05/28/19   PageID.48 Page 48 of 63




1       include “the health and well-being—both physical and economic—of its

2       residents in general,” and “assuring the benefits of the federal system are not

3       denied to its general population.” Id. at 607–08.

4             102. The Final Rule will jeopardize the health of Washington residents

5       and cause injury to patients seeking medically indicated reproductive care,

6       sterilization, options counseling, emergency contraception, and other forms of

7       health care. Washingtonians will be denied their guaranteed rights to prompt

8       health care consistent with applicable medical and ethical standards because of

9       conscience-based refusals. These refusals could come not only from medical

10      professionals but from orderlies, cabulance drivers, appointment schedulers, or

11      insurance company telephone representatives.

12            103. To illustrate the potential serious harm to Washington residents,

13      consider a hypothetical patient in Skagit County with a high-risk pregnancy who

14      regularly sees an OB/GYN high-risk specialist at the University of Washington.

15      Her OB/GYN determines that she is miscarrying and, under applicable standards

16      of care, she needs to be treated immediately to prevent infection, sepsis, and even

17      death. Washington law would prevent a hospital faced with a patient in an

18      emergency condition from refusing care and transferring the patient to a different

19      institution. Under the Final Rule, however, the nearest hospital could refuse to

20      admit her if it opposed pregnancy terminations on religious grounds, and it could

21      force the woman to be transported to Seattle for care.

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             44                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19   PageID.49 Page 49 of 63




1              104. As another illustration, consider an elderly resident of Benton

2       County terminally ill with aggressive, stage four liver cancer, who seeks to avoid

3       a painful end to his long life. He consults with a physician at the only healthcare

4       system near his rural home and makes a request for life-ending medications

5       consistent with the DWDA. Under the DWDA, a non-participating provider must

6       inform the patient that it does not provide services under the DWDA, and it must

7       transfer his records to a new health care provider. Under the Final Rule, however,

8       the institution does not need to inform the patient that it declines to participate in

9       the DWDA, and it could delay or refuse his request to transfer his records to a

10      participating provider. The patient could experience an avoidable, painful death

11      without ever learning that the facility does not participate in the DWDA.

12             105. Or, alternatively, consider a college student who is a victim of a

13      violent sexual assault. She is transported to a hospital emergency room, and she

14      requests the morning after pill. Washington law requires the hospital to

15      immediately provide her emergency contraception. Under the Final Rule,

16      however, the hospital may refuse to provide the medication because of a religious

17      policy objecting to terminating pregnancies, and instead—against her wishes—it

18      may counsel her on adoption or social services available to pregnant teens.

19             3.     Impact on state health care institutions

20             106. “As a proprietor, [a state] is likely to have the same interests as other

21      similarly situated proprietors . . . , [a]nd like other such proprietors it may at times

22


                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                45                   Complex Litigation Division
        DECLARATORY AND                                                   800 Fifth Avenue. Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1    filed 05/28/19     PageID.50 Page 50 of 63




1       need to pursue those interests in court.” Snapp, 458 U.S. at 601–02. Washington

2       operates numerous health care entities covered by the Final Rule. Consistent with

3       state law and standards of medical ethics, Washington health care entities

4       prioritize patient care and prohibit discrimination of care. By imposing an

5       absolute duty on health care providers to accommodate the religious objections

6       of any employee to providing any service to any patient—no matter the burden it

7       imposes on the provider, other employees, or the patient—the Final Rule invites

8       and sanctions discrimination against patients based on protected characteristics

9       such as sexual orientation or gender identity.

10             4.     Financial injury to Washington

11             107. “It is a bedrock proposition that ‘a relatively small economic loss—

12      even an identifiable trifle—is enough to confer standing.’ ” Massachusetts v. U.S.

13      Dep’t of Health & Human Servs., No. 18-1514, 2019 WL 1950427, at *9 (1st

14      Cir. May 2, 2019) (quoting Katz v. Pershing, LLC, 672 F.3d 64, 76 (1st Cir.

15      2012)). Washington faces far more than a small economic loss from the

16      enforcement and penalty provisions of the Final Rule, which place at risk,

17      alternatively, all “Federal financial assistance or other federal funds, in whole or

18      in part,” Final Rule § 88.7(i)(3)(i), or “Federal financial assistance or other

19      federal funds from the Department [of Health and Human Services], in whole or

20      in part,” Final Rule § 88.7(i)(3)(ii), (iv), and (v).

21

22


                                                                     ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                                46                   Complex Litigation Division
        DECLARATORY AND                                                   800 Fifth Avenue. Suite 2000
                                                                            Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                        (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1   filed 05/28/19   PageID.51 Page 51 of 63




1             108. Based on information maintained by the Washington Office of

2       Financial Management, in 2018 Washington received over $10.5 billion annually

3       in financial assistance of other federal funds from HHS. The enforcement

4       provisions of the Final Rule allow HHS to withhold, deny, suspend, or terminate

5       billions of dollars in federal health care funds to Washington in HHS’s discretion.

6       According to publicly available information on HHS’s Tracking Accountability

7       in Government Grants System (TAGGS), Washington received over $8.9 billion

8       in federal funding from HHS in the 2018 federal fiscal year for entities identified

9       as being at the state level in the TAGGS system. The Final Rule threatens this

10      funding should HHS determine, in its discretion, that Washington or any of it

11      subrecipients is not complying with the Final Rule or any of the statutes it

12      implements. Specifically, in fiscal year 2018, this money included:

13                   a.    $8.2 billion in funding for Washington’s Medicaid and

14            Children’s Health Insurance Program.

15                   b.    Over $64 million in funding to the Washington Department

16            of Health for a variety of programs and assistance including Title X,

17            Medicare Entitlement for Washington Health, TB Elimination and

18            Laboratory Cooperative Agreements, Universal Newborn Hearing

19            Screening, Maternal and Child Health Services, Washington State

20            Department of Health Integrated HIV Surveillance and Prevention

21            Programs, Hospital Preparedness Programs, and many others.

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             47                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1   filed 05/28/19   PageID.52 Page 52 of 63




1                   c.     Over $108 million in funding to the Washington Health Care

2             Authority for a variety of programs including Block Grants for Mental

3             Health Services, Substance Abuse Prevention and Treatment Block

4             Grants, Opioid Response Grants, and many others.

5                   d.     Several million dollars in funding to the Washington

6             Department of Social and Health Services for a variety of programs

7             including Refugee Cash and Medical Assistance, Refugee Social Services,

8             employment services to individuals suffering severe mental illness and co-

9             occurring substance disorders through the Becoming Employed Starts

10            Today program, and many others.

11            109. In addition to the denial of federal funds, the Final Rule will impose

12      other direct costs on Washington. The Final Rule gives HHS authority to

13      financially penalize Washington if a subrecipient of federal funds violates the

14      Final Rule. Final Rule § 88.6(a). As a result, Washington will be required to

15      expend added funds, staffing, and other resources to review and monitor

16      subrecipients’ policies, compliance, and complaints regarding refusal rights. For

17      example, the Washington Department of Health (DOH) administers and co-funds

18      with HHS a family planning program comprised of eighty-five clinics providing

19      free or low-cost contraceptives and other reproductive health services to

20      low-income people in thirty-two of Washington’s thirty-nine counties. This

21      network of clinics is operated by subrecipients that DOH compensates in part

22


                                                                ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                            48                  Complex Litigation Division
        DECLARATORY AND                                              800 Fifth Avenue. Suite 2000
                                                                       Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.53 Page 53 of 63




1       with funds from HHS’s Title X grant to the State. The Final Rule will require

2       DOH’s Family Planning Program to expend additional staff, resources, and funds

3       on monitoring and ensuring compliance with the absolute refusal rights the Final

4       Rule purports to create for its Title X family planning provider subgrantees.

5                               V.     CLAIMS FOR RELIEF

6                                        Count I
                      Violation of the Administrative Procedure Act
7          Agency Action Not in Accordance with Law—Claimed HHS Authority
              110. Washington realleges and reincorporates by reference the
8
        allegations set forth in each of the preceding paragraphs.
9
              111. The APA requires that agency action that is “not in accordance with
10
        law” be held unlawful and set aside. 5 U.S.C. § 706(2).
11
              112. The Final Rule violates the statutes HHS purports to interpret by
12
        adopting constructions of them not intended or authorized by Congress. HHS’s
13
        unlawfully broad interpretations of these statutes include making the refusal
14
        rights of individuals and institutions absolute and categorical; broadly allowing
15
        providers to refuse to engage in health care counseling; applying its provisions
16
        not just to health care professionals but to any employee; applying its provisions
17
        to non-health care providers such as insurance companies and non-health
18
        employers; and imposing on Washington the responsibility to police the
19
        compliance with the rule of its subrecipients of federal funds.
20
              113. In addition, the Final Rule purports to create a mechanism that
21
        would allow HHS to impose financial penalties on Washington unauthorized by
22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             49                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1   filed 05/28/19   PageID.54 Page 54 of 63




1       the statutes HHS invokes. The Final Rule’s enforcement scheme would permit

2       HHS to withhold or deny Washington federal funding amounting to billions of

3       dollars if OCR determines that it or one of its subrecipients failed to comply with

4       the Final Rule.

5             114. Absent injunctive and declaratory relief vacating the Final Rule and

6       prohibiting it from going into effect, Washington and its residents will be

7       immediately, continuously, and irreparably harmed by Defendants’ illegal

8       actions.
                                            Count II
9                        Violation of the Administrative Procedure Act
                   Agency Action Not in Accordance with Law—Other Federal Laws
10
              115. The State realleges and reincorporates by reference the allegations
11
        set forth in each of the preceding paragraphs.
12
              116. The APA requires that agency action that is “not in accordance with
13
        law” be held unlawful and set aside. 5 U.S.C. § 706(2).
14
              117. Section 1554 of the ACA provides that the HHS Secretary “shall not
15
        promulgate any regulation” that “creates any unreasonable barriers to the ability
16
        of individuals to obtain appropriate medical care”; “impedes timely access to
17
        health care services”; “interferes with communications regarding a full range of
18
        treatment options between the patient and the provider”; “restricts the ability of
19
        health care providers to provide full disclosure of all relevant information to
20
        patients making health care decisions”; or “violates the principles of informed
21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             50                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.55 Page 55 of 63




1       consent and the ethical standards of health care professionals.” 42 U.S.C.

2       § 18114.

3             118. The Final Rule violates Section 1554 in numerous ways, including,

4       among other ways, by creating “unreasonable barriers to the ability of individuals

5       to obtain appropriate medical care” through the denial of counseling and referrals

6       and sanctioning delays and denials of medically indicated care; “impeding timely

7       access to health care services” by permitting delays in and denials of care

8       required by applicable medical standards; “interfer[ing] with communications

9       regarding a full range of treatment options between the patient and the provider”

10      by unlawfully authorizing the denial of counseling and referrals; “restrict[ing] the

11      ability of health care providers to provide full disclosure of all relevant

12      information to patients making health care decisions”; and “violat[ing] the

13      principles of informed consent and the ethical standards of health care

14      professionals” by permitting medical professionals to withhold medically

15      relevant information and violate medical ethical standards and other duties to

16      their patients recognized by leading medical authorities. 42 U.S.C. § 18114.

17            119. The Final Rule violates the contraceptive coverage requirement in

18      the ACA, 42 U.S.C. § 300gg-13(a)(4), with regard to non-exempt employers with

19      religious beliefs that conflict with the use of contraceptives, by creating an

20      absolute refusal right that conflicts with the accommodation created by HHS’s

21      own regulations.

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              51                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1   filed 05/28/19   PageID.56 Page 56 of 63




1             120. The Final Rule violates EMTALA by allowing hospitals to assert a

2       categorical objection to providing patients requiring certain services with a

3       medical screening examination and, if the patient has an “emergency medical

4       condition,” stabilizing treatment or providing an appropriate transfer. 42 U.S.C.

5       § 1395dd; 42 C.F.R § 489.24.

6             121. The Final Rule violates the Non-Directive Mandate in annual

7       appropriations acts applicable to HHS requiring that all pregnancy counseling

8       within a Title X program be nondirective. See Pub. L. No. 115-245 (Sept. 28,

9       2018). The Final Rule violates the Non-Directive Mandate by purporting to

10      permit objecting providers in Washington to refuse to ensure that patients

11      determined to be pregnant receive information on all available options without

12      promoting, advocating, or encouraging one option over another.

13            122. The Final Rule violates Title VII of the Civil Rights Act of 1964,

14      42 U.S.C. § 2000e(j), by eliminating the “undue hardship” exception for

15      employers who are required to accommodate employees’ religious beliefs and

16      avoid discrimination in employment based on religion.

17            123. Absent injunctive and declaratory relief vacating the Final Rule and

18      prohibiting it from going into effect, Washington and its residents will be

19      immediately, continuously, and irreparably harmed by Defendants’ illegal

20      actions.

21

22


                                                                ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                            52                  Complex Litigation Division
        DECLARATORY AND                                              800 Fifth Avenue. Suite 2000
                                                                       Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                   (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1    filed 05/28/19   PageID.57 Page 57 of 63




1                                         Count III
                        Violation of the Administrative Procedure Act
2                         Arbitrary and Capricious Agency Action

3             124. The State realleges and reincorporates by reference the allegations

4       set forth in each of the preceding paragraphs.

5             125. The Final Rule is arbitrary and capricious in numerous respects. It

6       reverses the Department’s longstanding policies and interpretations of Title X

7       with no evidentiary basis or cogent rationale, requires deviation from

8       evidence-backed standards of care and medical ethical and fiduciary obligations,

9       needlessly jeopardizes patients’ lives, health, and well-being, disregards and/or

10      is contrary to evidence before the agency, ignores many important aspects of the

11      problem and the significant new problems it will create, relies on factors

12      Congress did not intend the agency to consider, and is illogical and

13      counterproductive.

14            126. One or more of these problems affects virtually every new provision

15      of the Final Rule, rendering the Final Rule arbitrary and capricious in its entirety.

16            127. Absent injunctive and declaratory relief vacating the Final Rule and

17      prohibiting it from going into effect, Washington and its residents will be

18      immediately, continuously, and irreparably harmed by Defendants’ illegal

19      actions.
                                           Count IV
20                             Violation of the Spending Clause

21            128. The State realleges and reincorporates by reference the allegations

22      set forth in each of the preceding paragraphs.


                                                                   ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              53                   Complex Litigation Division
        DECLARATORY AND                                                 800 Fifth Avenue. Suite 2000
                                                                          Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                      (206) 464-7744
     Case 2:19-cv-00183-SAB   ECF No. 1    filed 05/28/19   PageID.58 Page 58 of 63




1             129. Article I, section 8, clause 1 of the United States Constitution, also

2       known as the Spending Clause, states that “Congress shall have power to lay and

3       collect taxes, duties, imposts and excises, to pay the debts and provide for the

4       common defense and general welfare of the United States.”

5             130. The Final Rule violates the Spending Clause because the restrictions

6       are unconstitutionally coercive, do not provide the State with adequate notice of

7       what action or conduct will result in a withholding of federal health care funds,

8       and impose sanctions that are not rationally related to the underlying federal

9       programs.

10            131. When conditions on the payment to state or local governments of

11      specific federal funds “take the form of threats to terminate other significant

12      independent grants, the conditions are properly viewed as a means of pressuring

13      the States to accept policy changes.” Nat’l Fed. of Indep. Bus. v. Sebelius,

14      567 U.S. 519, 580 (2012). Here, the Final Rule threatens to terminate or withhold

15      billions of dollars of healthcare federal funding that the State would otherwise

16      receive, and in so doing, imposes conditions that “cross[] the line distinguishing

17      encouragement from coercion.” Id. at 579. The Department’s threat to withhold

18      or deny billions of dollars of healthcare funds, including funds unrelated to

19      healthcare, is “much more than ‘relatively mild encouragement’—it is a gun to

20      the head.” Id. at 581. A threat of this magnitude leaves the State “with no real

21      option but to acquiesce” to the federal requirement. Id. at 582.

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             54                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1   filed 05/28/19   PageID.59 Page 59 of 63




1             132. If Congress intends to condition a State’s receipt of federal funds, it

2       must do so unambiguously so that the State can exercise its choice knowingly

3       and voluntarily. South Dakota v. Dole, 483 U.S. 203, 207 (1987). Among other

4       things, the Final Rule uses terms that are vague, defines terms inconsistently with

5       the underlying federal statutes or long-standing usage, imposes new conditions

6       on the receipt of federal funds, and does not adequately describe the actions that

7       will lead to sanctions. The Final Rule is ambiguous and therefore

8       unconstitutional.

9             133. Federal funding conditions must also be rationally related to the

10      federal interest in the particular program that receives federal funds. The Final

11      Rule is unconstitutional under the Spending Clause because it places conditions

12      on the receipt of federal funds that are not “[]related to the federal interest in

13      particular national projects or programs” paid for by those funds. Id. at 207.

14            134. Absent injunctive and declaratory relief vacating the Final Rule and

15      prohibiting it from going into effect, Washington and its residents will be

16      immediately, continuously, and irreparably harmed by Defendants’ illegal

17      actions.
                                          Count VI
18                                   Separation of Powers
19            135. The State realleges and reincorporates by reference the allegations

20      set forth in each of the preceding paragraphs.

21

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             55                   Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB     ECF No. 1   filed 05/28/19   PageID.60 Page 60 of 63




1             136.    The United States Constitution exclusively grants the spending

2       power to Congress. U.S. Const. art. 1, § 8, cl. 1. Congress may delegate some

3       discretion to the Executive Branch, but the Executive Branch is not allowed to

4       amend or cancel Congressional appropriations.

5             137. The Final Rule permits Defendants to refuse to disburse money

6       appropriated by Congress, thereby violating constitutional separation of powers

7       principles.

8             138. Absent injunctive and declaratory relief vacating the Final Rule and

9       prohibiting it from going into effect, Washington and its residents will be

10      immediately, continuously, and irreparably harmed by Defendants’ illegal

11      actions.
                                            Count VII
12                            Violation of the Establishment Clause
13            139. The State realleges and reincorporates by reference the allegations

14      set forth in each of the preceding paragraphs.

15            140. Under the Establishment Clause of the First Amendment, the

16      “[g]overnment in our democracy, state and national, must be neutral in matters

17      of religio[n].” Epperson v. Arkansas, 393 U.S. 97, 103 (1968). The government

18      “may not aid, foster, or promote one religion or religious theory against another,”

19      id., nor “religion over irreligion,” McCreary Cty. v. ACLU of Kentucky,

20      545 U.S. 844, 875 (2005). “When the government acts with the ostensible and

21      predominant purpose of advancing religion, it violates that central Establishment

22


                                                                  ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                              56                  Complex Litigation Division
        DECLARATORY AND                                                800 Fifth Avenue. Suite 2000
                                                                         Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                     (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1     filed 05/28/19   PageID.61 Page 61 of 63




1       Clause value of official religious neutrality . . . .” Id. at 860. The government also

2       violates the Establishment Clause where it imposes an “absolute duty” on

3       employers to “conform their business practices to the particular religious

4       practices of [an] employee,” such that “religious concerns automatically control

5       over all secular interests at the workplace.” Estate of Thornton v. Caldor, Inc.,

6       472 U.S. 703, 709 (1985).

7             141. The Final Rule has the predominant purpose and effect of

8       advancing, endorsing, and elevating individual health care workers’ religious

9       beliefs above all other interests—including patients’ health, welfare, and choices

10      (whether religious or secular). In doing so, the Final Rule imposes an absolute

11      duty on medical providers—including state-operated entities—to accommodate

12      employees’ asserted religious beliefs no matter what burdens doing so would

13      impose on the providers, other employees, or patients. In promulgating the Final

14      Rule, HHS has put its thumb on the scale to favor some religious beliefs over

15      other beliefs, telling “nonadherents ‘that they are outsiders, not full members of

16      the political community, and . . . adherents that they are insiders, favored

17      members of the political community.’” Santa Fe Indep. Sch. Dist. v. Doe,

18      530 U.S. 290, 309–10 (2000).

19            142. The Final Rule violates the Establishment Clause, causing harm to

20      Washington’s sovereign and proprietary interests, and to its residents.

21

22


                                                                    ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                               57                   Complex Litigation Division
        DECLARATORY AND                                                  800 Fifth Avenue. Suite 2000
                                                                           Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                       (206) 464-7744
     Case 2:19-cv-00183-SAB    ECF No. 1   filed 05/28/19   PageID.62 Page 62 of 63




1                                VI.     PRAYER FOR RELIEF

2             Wherefore, the State of Washington prays that the Court:

3             a.     Declare that the Final Rule is unauthorized by and contrary to the

4       Constitution and laws of the United States;

5             b.     Declare that the Final Rule is invalid and without force of law and

6       vacate the Final Rule in full;

7             c.     Issue preliminary and permanent injunctions prohibiting Defendants

8       from implementing or enforcing the Final Rule;

9             d.     Award the State of Washington its costs and reasonable attorneys’

10      fees; and

11            e.     Award such other and further relief as the interests of justice may

12      require.

13

14

15

16

17

18
19

20

21

22


                                                                 ATTORNEY GENERAL OF WASHINGTON
        COMPLAINT FOR                             58                  Complex Litigation Division
        DECLARATORY AND                                               800 Fifth Avenue. Suite 2000
                                                                        Seattle, WA 98104-3188
        INJUNCTIVE RELIEF                                                    (206) 464-7744
 Case 2:19-cv-00183-SAB   ECF No. 1   filed 05/28/19   PageID.63 Page 63 of 63




 1         RESPECTFULLY SUBMITTED this 28th day of May 2019.

 2                           ROBERT W. FERGUSON
                             Attorney General
 3

 4

 5                           JEFFREY                   WSBA #23607
                             MARTHA ROD G Z LOPEZ, WSBA #35466
 6                           ZACHARY P. JONES, WSBA #44557
                             JEFFREY C. GRANT, WSBA # 11046
 7
                             R. JULY SIMPSON, WSBA #45869
 8                           Assistant Attorneys General
                             Office of the Attorney General
 9                           800 Fifth Avenue, Suite 2000
                             Seattle, WA 98104
10                           (206) 464-7744
                             Jeff. Sprung@atg.wa.gov
11                           Martha.RodriguezLopez@atg.wa.gov
                             Zach.Jones@atg.wa.gov
                             Jeffrey. Grant@atg.wa.gov
12
                             July.Simpson@atg.wa.gov
13                           Attorneys for Plaintiff State of Washington

14

15

16

17

18

19

20

21

22
                                                           ATTORNEY GENERAL OF WASHINGTON
     COMPLAINT FOR                          59                   Complex Litigation Division
     DECLARATORY AND                                             7141 Cleanwater Drive SW
                                                                      PO Box 40111
     INJUNCTIVE RELIEF                                            Olympia, WA 98504-0111
                                                                      (360)709-6470
